Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-2, 4-9, 11-20 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 8 & 15 and at least in part, because 	independent claim 1 recites the limitations: “… a first heat dissipation sheet disposed to be overlapped with an antenna module; a second heat dissipation sheet disposed adjacent to the first heat dissipation sheet without an overlap with the first heat dissipation sheet… an anti-delamination layer stacked on the first and second heat dissipation sheets to prevent the first and second heat dissipation sheets from being damaged, wherein the second heat dissipation sheet has a higher thermal conductivity than the first heat dissipation sheet.”,
	Independent claim 8 recites the limitations: “…an antenna module embedded in the housing; and a composite heat dissipation member thermally connected at least to the antenna module, wherein the composite heat dissipation member comprises: a first heat dissipation sheet disposed to be overlapped with the antenna module; a second heat dissipation sheet disposed adjacent to the first heat dissipation sheet without an 
	Independent claim 15 recites the limitations: “A method for manufacturing a composite heat dissipation member, the method comprising: stacking, on a base layer, a second heat dissipation sheet a portion of which is removed; disposing a first heat dissipation sheet in the removed portion of the second heat dissipation sheet; performing planarization to match the first heat dissipation sheet to a thickness of the second heat dissipation sheet; and curing the first heat dissipation sheet.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 8 & 15 are believed to render said claims and all claims depending therefrom (claims 2, 4-7, 9, 11-14, 16-20) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835